Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
1.	This Application No. 16/877,780 filed 05/19/2020 is a Continuation of Application No. 14/310,566 filed on 6/20/2014 now U.S. Patent No. 10,664,917.  Therefore, the priority date for this Application is 06/20/2014.

Status of Claims
2.	The Applicant’s drawings, specification, and claims filed on 05/19/2020 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-20 are pending and examined below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,664,917.  Although the claims at issue are not identical, 

Claim Objections
4.	Claims 1, 7 and 17 are objected to because of the following informalities:

a)	The last limitation of Claim 1 recites "insurance costs savings".  The Examiner believes this phrase should be "insurance cost

b)	Regarding Claim 7, the word "fist" should be "first".

c)	Regarding Claim 17 formatting, the extra line after the limitation "display, on the display, one or more insurance offers" should be deleted.

	Correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a system executing a method (i.e., a series of steps or process) for determining and implementing personalized vehicle insurance policies (Specification, Par [0002]).  The method is accomplished using a system of generic computing components (i.e., a server comprising one or more processors and non-transient memory, a mobile device, and a network) storing and executing programmed instructions.

Independent Claim 1, 10 and 17 recite:
	determining driving trip information for a driving trip associated with the driver and the first vehicle, wherein the driving trip information indicates a destination comprising a first parking location for parking the vehicle during the driving trip;
	transmitting … a request for insurance coverage for the driving trip, the request comprising the driver information, the first vehicle information, and the driving trip information;
	receiving … one or more insurance offers, wherein each of the one or more insurance offers comprises an alternate parking location for parking the first vehicle during the driving trip and an insurance cost savings for parking the first vehicle at the alternate parking location, instead of the first parking location, during the driving trip; and
	displaying … a first insurance offer, from among  the received one or more insurance offers, including at least the alternate parking location and the insurance costs savings for parking the first vehicle at the alternate parking location.

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Determining insurance information to underwrite insurance and providing options for insurance coverage is a Fundamental Economic Practice.  Insurance policies and policy riders that provide options to the insured party to limit or expand coverage for specific insured interests, specific anticipated events, and specific conditions are well-known in the insurance industry.

	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include a server comprising one or more processors and non-transient memory, a mobile device, and a network to perform the steps of determining driving trip information (including a parking location) for a driving trip associated with a driver and a vehicle, transmitting a request for insurance coverage for the driving trip, receiving insurance offers comprising an alternate parking location and its associated insurance cost savings, and displaying an insurance offer including the alternate parking location its associated insurance cost savings for parking the vehicle at the alternate parking location. These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that store, transmit, capture, and identify insurance information and submit insurance information to all concerned parties for a loss report/claim.

The claims additionally recite
	receiving, by a mobile device and from one or more sensors of a first vehicle, data identifying the first vehicle and data identifying a driver of the first vehicle;
	retrieving, based on the data identifying the driver of the first vehicle, driver information;
	retrieving, based on the data identifying the first vehicle, first vehicle information;

The Examiner asserts these limitations are extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  These limitations are interpreted as being tangentially related to the invention and/or necessary data gathering for two reasons:

i)	The current limitations do not preclude using manually input data to identify the first driver and first vehicle.  The "sensors" of the first vehicle could be something as simple a Bluetooth sensors that receive data input from the mobile device.

ii)	After these three introductory limitations, the next limitation recites, "determining driving trip information for a driving trip associated with the driver and the first vehicle, wherein the driving trip information indicates a destination comprising a first parking location for parking the vehicle during the driving trip".  Again, this information can be manually input by the driver, rendering the identification of the driver extraneous.  That is, if you know the vehicle and the trip (including the intended parking location) then the driver information is irrelevant.

	However, the Examiner makes suggestions to overcome the 101 rejection at the end of this Section 5.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to  determine driving trip information (including a parking location) for a driving trip associated with a driver and a vehicle, transmit a request for insurance coverage for the driving trip, receive insurance offers comprising an alternate parking location and its associated insurance cost savings, and display an insurance offer including the alternate parking location its associated insurance cost savings for parking the vehicle at the alternate parking location amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology can be interpreted as not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

Dependent Claims 3, 5, 6, 8, 9, 11, 12, 13, 14, 15, 16, 18, 19, 20 similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  These dependent claims embody additional limitations regarding insurance policy risk determination user inputs, driver identification specifics, driver responses, messaging, second vehicle inputs, specific coverage requests and rate determination, time inputs, driving patterns.  These dependent claims in general are information that is input by a user or determined from a database.  The Examiner asserts these practices, in general are well-understood, routine, and conventional and the Applicant is merely applying them to particular data.   

Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Overcoming the 101 Rejection
The Examiner asserts the 101 rejection can be overcome by meaningfully integrating the technology in the claims as follows:

a) 	Amend Claim 1 (and 10 and 17) to recite or include the following limitations: "receiving, by a mobile device in communication with vehicle sensors of a first vehicle, data to automatically identifyto automatically identify

b)	Claim 1 recites: "determining driving trip information for a driving trip associated with the driver and the first vehicle, wherein the driving trip information indicates a destination comprising a first parking location for parking the vehicle during the driving trip".  Claim 3 recites driving trip information is input by a user (not significantly more), but Claim 4 recites an automated process that integrates the technology.  Accordingly, the Examiner recommends amending Claim 1 (and 10 and 17) to recite: "determining, based on previously-stored driving pattern data, driving trip information for a driving trip associated with the driver and the first vehicle, wherein the driving trip information indicates a destination comprising a first parking location for parking the vehicle during the driving trip".  This amendment is supported in the Specification Par [0076]. 

c)	Claims 1, 10, and 17 end with displaying or transmitting the new coverage offer.  In order to make the claims non-abstract (i.e., more than simply analyzing the data), the driver must accept or reject the offer.  But again the process must be automated to incorporate the technology.  The Examiner recommends amending Claims 1, 10 and 17 to incorporate the (further amended) concept of Claim 7:  "transmitting, to the server, based on detecting that the first vehicle has parked at the alternate parking location using information from Global Positioning System sensors located inside the mobile device or the first vehicle, a message indicating that the first insurance offer is accepted". This amendment is supported in the Specification Pars [0031] and [0067]. 

	These three amendments will integrate the technology and overcome the 101 rejection.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691